Filed 3/25/22 P. v. Allen CA1/5
Opinion following transfer from Supreme Court
       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                                    DIVISION FIVE

 THE PEOPLE,
      Plaintiff and Respondent,
                                                       A158267
 v.
 DONISHA ALLEN,                                        (Alameda County
                                                       Super. Ct. No. 171681A)
      Defendant and Appellant.


        Appellant Donisha Allen filed a petition for resentencing
under Penal Code 1170.95,1 which was denied on the grounds
that she was not entitled to relief because she was convicted of
attempted murder rather than murder. The Legislature
subsequently clarified that persons convicted of attempted
murder are entitled to seek resentencing under the statute. We
reverse the trial court’s order finding that appellant had failed to
make a prima facie case for relief under section 1170.95 and
remand the matter to the trial court for an evidentiary hearing.
                                  I. BACKGROUND




        1   Further statutory references are to the Penal Code
unless otherwise noted.

                                                1
      On August 25, 2012, appellant fought with her neighbor
Demetria Spears over some bad marijuana. Later that evening,
while in a group helping a friend to move out of her apartment,
the two women fought again. Appellant’s husband Larry Alford
became involved in the altercation and was beaten by some male
friends of Spears. He went back to his apartment and returned
with a rifle or shotgun, which he then fired three times. He
killed Spears and blinded a man named Dubose in the left eye.
Before the shots were fired, appellate either said, “Let it go!” or
“Light it off,” or “let the motherfucker go.” When interviewed
later by the police, appellant admitted saying something like “get
’em” or “fuck ’em up,” but she didn’t mean for her husband to kill
anyone.
      Appellant was charged with one count of murder and one
count of attempted murder, along with allegations she was
vicariously armed with a firearm. (§§ 187, subd. (a), 187, subd.
(a)/664, 12022, subd. (a)(1).) In 2014, she pled guilty to one count
of attempted murder, admitted an arming allegation and received
a sentence of ten years.
      While she was serving this term, the Legislature enacted
Senate Bill 1437 (Stats. 2018, ch. 1015), which made certain
changes to murder liability for aiders and abettors and provided a
procedure under section 1170.95 for obtaining recall and
resentencing for “[a] person convicted of felony murder or murder
under a natural and probable consequences theory.” Section
1170.95 provides that a defendant entitled to relief under its
provisions may file a petition and, if a prima facie case for relief



                                  2
is stated, is entitled to an order to show cause and an evidentiary
hearing. (§ 1170.95, subs. (c) & (d)(1).) Appellant filed a petition
pursuant to newly-enacted section 1170.95.
      The trial court appointed counsel to represent petitioner,
but determined after briefing that no prima facie case for relief
had been made under section 1170.95, subdivision (c) because
appellant had been convicted of attempted murder rather than
murder, and section 1170.95 applied only to murder convictions.
The court therefore denied appellant’s request for an evidentiary
hearing under section 1170.95, subdivision (d). We affirmed this
order in a March 2020 unpublished opinion. (People v. Allen
(March 25, 2020, A158267) [nonpub. opn.].)
      Appellant petitioned for review in the California Supreme
Court, which granted review and held the case along with other
cases considering whether and to what extent Senate Bill 1437
(including the petitioning procedure of section 1170.95) applied to
attempted murder. While the matter was pending, the Governor
signed into law Senate Bill No. 775, which amended section
1170.95 to clarify that eligibility to seek resentencing extended to
persons convicted of attempted murder. (Stats. 2021, ch. 551.)
      On February 16, 2022, the California Supreme Court
transferred the case back to this Court with directions to vacate
our prior decision and reconsider the matter in light of Senate
Bill 775. (People v. Allen (Feb. 22, 2022, S262471).) The parties
submitted supplemental briefing in which they agree that the
matter must be remanded. We agree with the parties and
accordingly reverse and remand for further proceedings.



                                 3
                         II. DISCUSSION
      As amended, section 1170.95 applies to attempted murders
based on the natural and probable consequences doctrine.
(§ 1170.95, subd. (a) [“A person convicted of . . . attempted
murder under the natural and probable consequences doctrine
. . . may file a petition”].) Although a defendant can still be
convicted of attempted murder under a theory of direct aiding
and abetting (People v. Sanchez (2022) 75 Cal.App.5th 191, 197),
as the Attorney General points out, appellant pled guilty and
there is “dearth of record evidence over the basis for the 2014
guilty plea.”
      Because the record of conviction does not demonstrate as a
matter of law that appellant was ineligible for relief (cf. People v.
Mancilla (2021) 67 Cal.App.5th 854, 866–867), i.e., that she was
convicted of attempted murder under a theory of direct aiding
and abetting, appellant stated a prima facie case under section
1170.95, subdivision (c). Thus, she should have been granted an
evidentiary hearing under section 1170.95, subdivision (d) to
determine whether she is entitled to relief under the statute’s
provisions.
                        III, DISPOSITION
       The trial court’s order denying appellant’s section 1170.95
petition is reversed. The case is remanded to the trial court with
instructions to issue an order to show cause and hold an
evidentiary hearing under section 1170.95, subdivision (d)(1).




                                  4
                                NEEDHAM, J.




We concur.




JACKSON, P.J.




SIMONS, J.




People v. Allen / A158267

                            5